Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 13, 2019

                                      No. 04-19-00637-CR

                                   Ramiro Rangel CAMPOS,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5716
                           Honorable Steve Hilbig, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
jurisdiction.

       It is so ORDERED on November 13, 2019.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court